COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         DSV Air & Sea, Inc. v. FDLS Investments LLC DBA FDLS
                             Transport
Appellate case number:       01-22-00337-CV
Trial court case number:     1175873
Trial court:                 County Civil Court at Law No. 2 of Harris County
        On May 2, 2022, appellant, DSV Air & Sea, Inc., filed a notice of appeal from the
trial court’s March 21, 2022 “Default Judgment.” Generally, a notice of appeal must be
filed within thirty days after the entry of judgment, or, in the case of an accelerated appeal,
within twenty days after entry of the judgment. See TEX. R. APP. P. 26.1(a), (b).
        Here, appellant’s notice of appeal does not indicate that this is an accelerated appeal.
As such, appellant’s notice of appeal from the trial court’s March 21, 2022 order was due
on or before April 20, 2022. However, the time within which to file a notice of appeal may
be enlarged if, within fifteen days after the deadline for filing the notice of appeal, the party
files a notice of appeal in the trial court, and a motion for extension of time complying with
Rule 10.5(b) of the Texas Rules of Appellate Procedure in the appellate court. See TEX.
R. APP. P. 26.3. With this extension, any notice of appeal, and motion for extension of
time to file a notice of appeal, was due on or before May 5, 2022.
        Appellant filed its notice of appeal in the trial court on May 2, 2022. Further, on
May 3, 2022, appellant filed, in this Court, a “Motion to Extend Time to File Notice of
Appeal.” Appellant’s motion states that the requested extension is necessary because
appellant did not learn of the judgment until April 10, 2022 as “the [trial court] [c]lerk
initially mailed the Default Judgment to an incorrect address.”
       Appellant’s motion includes a certificate of conference stating that counsel for
appellee, FDLS Investments LLC DBA FDLS Transport is opposed to the relief requested
in the motion. See TEX. R. APP. P. 10.1(a)(5). However, more than ten days have passed
and appellee has not filed a response to appellant’s motion. See TEX. R. APP. P. 10.3(a).
       Because appellant filed its notice of appeal and motion for extension of time to file
its notice of appeal within fifteen days of the deadline for filing a notice of appeal,
appellant’s motion for extension of time to file its notice of appeal is granted.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court


Date: __May 19, 2022____